DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 06/24/2021 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an obtaining unit that performs in claim 1; a communication control unit that performs in claim 1; a communication control unit that sets in claim 11; and a communication unit that transmits in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-9, 11-15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2018/0270035.
Consider claim 1, Yu discloses A communication device (see FIG. 15) comprising: 
an obtaining unit that performs signaling to obtain information indicating which beam from among a plurality of reception beams of the communication device is to be used for control information (see FIG. 15, ¶ [0054] and [0106], wherein the receiver 1520 performs receiving to obtain information indicating the best RX beam among a plurality of reception beams of the MS to used for PDCCH 310), which is included in a control region transmitted in a beam from a base station; and 
a communication control unit that performs control to receive beams from the base station in the beam indicated in the information (see FIG. 3 and 15, ¶ [0054] and [0106], wherein controller 1510 performs controlling to receive beams from the BS in the beam indicated the information).
	Although Yu does not explicitly disclose beam to be used for awaiting arrival of control information, Yu discloses determining, before reception of PDCCH 310, the best RX beam for reception of PDCCH (see ¶ [0054]). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the invention of Yu to include beam to be used for awaiting arrival of control information (see ¶ [0054]), therefore satisfying ever-increasing demands for wireless data traffic.

Claims 11 and 17-18 are rejected on the same ground as for claim 1 because of similar scope.

Consider claim 2, Yu discloses wherein the plurality of reception beams are simultaneously orientable in different directions (see FIG. 2 and ¶ [0047-0049]).

Consider claims 4 and 12, Yu discloses wherein the obtaining unit receives downlink transmission signals with gaps provided therebetween for enabling switching of antenna panel in which beams transmitted from the base station are to be received (see FIG. 11A-B, and ¶ [0072] and [0084-0087]).

Consider claims 5 and 13, Yu discloses wherein in a plurality of control regions of the downlink transmission signals, setting is performed regarding which antenna panel and which beam are to be used for waiting task, and the communication control unit performs a reception operation based on the setting (see ¶ [0080] and [0106]).

Consider claims 7 and 14, Yu discloses wherein the obtaining unit obtains, using signaling from the base station, fact about which control information from among a plurality of sets of control information is present in the control regions (see ¶ [0092]).

Consider claim 8, Yu discloses wherein the communication control unit performs a reception operation of the control information based on the signaling (see ¶ [0092] and [0106]).

.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2018/0270035 as applied to claim 1 above, and further in view of Zhao et al. US 2019/0199410.
Consider claim 3, Yu discloses every claimed limitation in claim 1.
However, Yu does not explicitly disclose wherein the plurality of reception beams are formed using a phase shifter in an analog domain. Zhao teaches wherein the plurality of reception beams are formed using a phase shifter in an analog domain (see FIG. 5b and ¶ [0069]). Zhao further discloses improving signal to noise ratio for user equipment receiving signals (see ¶ [0055]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Yu, and to include wherein the plurality of reception beams are formed using a phase shifter in an analog domain, as taught by Zhao for the purpose of improving signal to noise ratio for user equipment receiving signals, as discussed by Zhao (see ¶ [0055]).

Allowable Subject Matter
Claims 6, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JANICE N TIEU/Primary Examiner, Art Unit 2633